Per Curiam.

Towns are under no moral obligation to pay for
the support or cure of paupers; especially of such as have their *384legal settlement in other towns. The legal obligation is created by statute, and it exists, and can be enforced, only according to the provisions of the statute. The town is answerable to an individual only when the overseers have been applied to, and until they shall furnish the supply.
The case of a sudden necessity for medical or surgical relief seems to have been overlooked by the legislature. The remedy now is, for the person applying to the physician or surgeon to pay him, and if an inhabitant, to demand a reimbursement from the town. Oases of this nature, however, seem to require a further interposition of the legislature.
But the plaintiff in the present case has no right of action, even if the supposed legal obligation of the defendants to provide this relief had been made out. For in that case he should have made his demand seasonably for the defendants to have had their remedy against the town of Newburyport, where the pauper had his * lawful settlement. Not having done this, he is not even in an equitable point of view, entitled to recover

Judgment on the verdict.